Case 2:19-cv-02473-CJB Document 13 /Eil 1/19 Page 1of6

ow

,

   

MW 2

S
JUN 21 2019

U.S. DISTRICT COURT

Deputy Clerk
 

 

nig WAY 10 P W226

INMATE GRIEVANCE FORM:

 

You must send this form to the:Correctional Administrator within thirty (30) days of the incident complained of. Forward
the completed:form via the mail: officer. Use a separate form for each: grievance. DO NOT file duplicate grievances. A
response will: be submitted to the Administrator within fifteen (15) days of assignment. If you do not receive a response

‘ e a timely m: youmay file a request for grievance review.
$F.
pacts Llene [-6~5 2 _A#A RSE

 

 

Inmate’s Name Printed Date of Birth Housing Location
FE nn —
f-(3-/7F - _6O2{6/069 - 4-S—/F
Date of Incident: Inmate CCN# L - Date Grievance Filed
Summary of Complaint: _—.’ ’ werufel Ls Le £ Ow tore YX ek eer cYin5

 

PAYZ Gre. (oVassas Pe) Cafe. Exar ina Pe, J (he 67 eet & >
‘bovittles cle: Li A5-- OX nel — ly tie Male
Mabe Lbacts ~~ Pema tcf al! Thy

 

     

   
 

   
   

 

 

 

 

 

 

 

 

 

5 : 3 7 7 7 e - Ww
Anas . "| TO ge . fe sé PLAINI WITH J bs :
apare to- “ene sectio) oe of grievance): yates ey nee Eyes
fxn “ peg a fe Le A Yeer“«
—s F *

"Name of personnel involved: c L. Ke a a C ©

‘Name and location of witnesses; c/- FE ax _ Cc’.

Lauthorize the JPCC Medical Department to release to the fir responde, rds

   

 

 

 

 
  
 

 

Inmate Signature
DO: NOT. ‘WRITE. BELOW TH ‘ ‘FOR ADMINISTRATIVE USE ONLY:
Date received:: A . : Rejected:
_ Grievance #: l 125. Q ZL 0 Anonymous
-. Screened-by:__ 1 Vague complaint
Type‘of complaint: O Premature
Accepted and: referred to: O Request
.Policy & Procedure Challenged: Yes O No O On behalf of another/group
Remarks: C] Outside scope of procedure

 

D Disciplinary appeal/ Ad. Seg. hearing

0 Multiple complaints: file separate grievances
RPuplicate Grievance

‘O Filed more than 30 days.after event

O No violation Articulated

O Nuisance/Frivolous -

O Incomplete

ED Other: Specify:

 

 

 

 

 

 

 

 

 

 

INMATE RECEIPT OF REJECTED / RETURNED GRIEVANCE
Revised grievance must be re-filed within thirty (30) days of the event on which this grievance is based.

 

Date . Inmate Signature

Revised: 9/4/12
E#: 107
Case 2:19-cv-02473-CJB Document 13 Filed 06/

Jefferson Parish Sheriff’ s-Office ©

J.P.C.C.

INMATE GRIEVANCE FORM
a MAY Lb A IG 22
You must send this form to the Correctional Administrator within thirty (30) days of the incident complained of. Forward

the completed: form via the mail. officer: Use a separate form for each grievance. DO NOT file duplicate grievances. A
response will-be submitted to the Administrator within fifteen (15) ‘days of assignment. If you do not receive a response

WA a Le | you.may file a request for grievance review.
CHiric this L-6~S PP. AA WBE

   

 

 

 

 

 

 

Inmate’s Name Printed . DateofBirth - Housing Location
Lf -L 3-1 EF TLO2MSOE? S45 -SF
Date of Incident - Inmate CCN# ’ Date Grievance Filed

Summary of Complaint: (Te Lent STE « ODE bie Atv
On bute!’ are Anta Ley Ayes Xetrpine thin 2X dee
eyca 4 Zeenat _t SEH ee Le ive LA = 2)

: AAV C+ Act IER CO Pah MEP F262 UMMM te E if Loa. LAAL TOL ¢ DZ
c :
Sant A Dp ok gakete 5 ttgwX Chase Sue Fler Zit antta:

 

ast PS ooo « Oke Cele. V Fhe. 55h Se Glleniee

‘STATE YOUR-ACTEMEPT TO-RESOLVE THIS COMPLAINT AN OFFICER Y Z . , /
(Failure to:c een result in denial of grievance): ZO C27 Se <

 

 

 

   

 

 
  
  

Comers Se Saorwwone we Cone WE nae Kia’ tre
MO .20ST on te Cat: rhe Alte ten LEMS p02. IE tate
ak ? € < , ar a ‘ £77 22 7

    

ee.

2 , re,
’ Name of personnel involved: 4 WA of + Le KL

  

 

: ——— =
Name and location of witnesses: cle WA Cc. a © <a LDA

 

 

Lauthorize.the JPCC Medical Department to release to the first reg]
relating to the factual basis of this grievance. Signed:

 
 

 

 

 

 

Inmate Signature
 DONOT-WRITE BELQW’ SLIDE: FOR ADMINISTRATIVE USE ONLY:
Date received: _ = Rejected:
Grievance. #:_ \Y O SA3Z2 0 Anonymous
Screened ‘by: (| pt . Reve Q YW ‘O.Vague complaint
Type of-complaint: 5 O Premature
. Accepted and referred-to: O71 Request
.Policy &ProcedureChallenged: Oi Yes OO: No ‘TD _On behalf of another/group
. Remarks: () Outside scope of procedure

 

O Disciplinary appeal/ Ad. Seg. hearing

DO Multiple complaints: file separate grievances
‘FEplicate Grievance

D Filed more than 30 days after event

D No violation Articulated

O Nuisance/Frivolous

C1 Incomplete

O Other: Specify:

 

 

 

 

 

 

 

 

 

 

INMATE RECEIPT OF REJECTED / RETURNED GRIEVAN CE
Revised grievance must be re-filed. within thirty (30) days of the event on which this grievance is based.

 

Date Inmate Signature

Revised: 9/4/12
E#: 107
 

 

 

You must ‘send ‘this form to the Correctional Administrator within thirty (30) days of the incident ‘complained of. Forward
the completed form via the mail officer. Use a separate form for each grievance. DO.NOT file duplicate. grievances. A
response will-be submitted to the Administrator within fifteen (15) days of assignment. If you do not receive a response

within rp ee file a request for grievance review.
Va CETELES, [~6-52 wt fe

 

 

 

 

Inmate’s Name Printed Date of Birth Housing Location
f-L3-/P pnalblok 2? S=/y-/F
Date of Incident Inmate CCN# Date Grievance Filed

   
 

 

Vs

 

 

 

STATE YOUR ATTEMPT TO RESOLVE THIS COMPLAINT WITH AN OFFICER ,. / f _S/,. °
Sec 2

(Failure to complete this section will result in denial of grievance): __ "77242 /_ Daca De

Lopes Jo, The United se Cama i a Pty AL Seg

(P11 cheal_, LHARTZ - fhe Qedevecl Stet cs fz CL Ce
Kas file. fog. Li Sea Examindtons tS lLtofrel-h-

Name of personnel involved: /- 4 La a

 

 

 

 

 

—~—
‘Name and location of witnesses: WA E- CC. LC:

 

 

I authorize the.JPCC Medical Department to release to the firs}responder s edical records
relating to the factual basis.of this grievance. Signed:_ 2 AAD P-L

  

 

 

 

 

Inmate Signature
DONOT WRITE-B OW THE : . FOR ADMINISTRATIVE USE ONLY:
Date received: “Ge i ON Rejected:
Grievance #: \A OS/AS | - O Anonymous
Screened by: Cot. Ronde 0 LM 0 Vague complaint
Type of complaint: : . D Premature
Accepted.and referred to: O Request
Policy & Procedure Challenged: OJ Yes O No O On behalf of another/group
’ Remarks: O Outside scope.of procedure

 

O Disciplinary appeal/ Ad. Seg. hearing

O Multiple complaints: file separate grievances.
Bpouplicate Grievance

D Filed more than 30 days after event

DO No violation Articulated

O Nuisance/Frivolous

] Incomplete

O Other: Specify:

 

 

 

 

 

 

 

 

 

 

INMATE RECEIPT OF REJECTED / RETURNED GRIEVANCE
Revised grievance must be re-filed within thirty (30) days of the event on which this grievance is based.

 

 

Date . “Inmate Signature

Revised: 9/4/12
E#: 107
_ Case 2:19-cv-02473-CJB Document | Filed 06/21/19 Page 5 of 6

 

PF were Qf ZLs \ wopha eas
Van S2 OY of 2 POE C SOLIS
LHL? PoYE CO GBS GY” PAN,
FAYO PY.
we PN, nant 7 be

ay

oa oe en “sec 3 Zid. pie AINE ET. oS Se ay vow F we
es ‘ ah oe _

wi} STR T A an / SH
Boe, CEG LIB IHL BEET =

 
Case 2:19-cv-02473-CJB Document13 Filed 06/21/19 Page 6 of 6.

ae, wo

 

_

 

 

 

 
